Citation Nr: 1743441	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 25, 2005 for a 30 percent rating assigned for service-connected post-operative residuals of a right mastoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1980 to April 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    

The issue of clear and unmistakable error (CUE) potentially raised in the April 2010 substantive appeal is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, if any.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

There was no pending claim for an increased rating for post-operative residuals of a right mastoidectomy prior to April 25, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 25, 2005 for the award of a 30 percent rating for post-operative residuals of a right mastoidectomy are not satisfied.  38 U.S.C.A. § 5100 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  Under the law existing at the time of the April 2008 rating decision, any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a); Brannon v. West, 12 Vet. App. 32, 34 - 35 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.

There is an exception to the effective date provisions discussed when a previous final decision is revised or reversed on the basis of CUE, as provided in 38 U.S.C.A. § 5109A(a) and 38 C.F.R. § 3.105(a).  As noted in the INTRODUCTION, the issue of whether CUE was committed in a prior rating decision evaluating the Veteran's post-operative residuals of a right mastoidectomy has potentially been raised by the Veteran, but is not before the Board at this time.  

The criteria are not satisfied for an effective date prior to August 25, 2005 for the award of a 30 percent rating for post-operative residuals of a right mastoidectomy.  The record shows that the Veteran submitted a claim for an increased rating on August 25, 2006.   A February 2007 rating decision granted an increased 10 percent evaluation, effective August 28, 2005.  A November 2007 rating decision corrected the effective date to August 25, 2005, to accurately reflect the a one year period prior to the date of the Veteran's claim.  In an April 2008 rating decision, the RO granted a 30 percent rating effective August 25, 2005, one year prior to the date of claim.  

The RO initially granted service connection for the residuals of the right mastoidectomy in an August 1984 rating decision.  At that time a noncompensable evaluation was assigned, effective June 6, 1984.  A separate noncompensable evaluation was granted for defective hearing of the right ear.  Additional medical evidence was received and the claim was reconsidered in an October 1984 rating decision.  This rating decision assigned a temporary total evaluation for the mastoidectomy from May 29, 1984 and then assigned a noncompensable evaluation from July 1, 1984 and continued the noncompensable evaluation for the defective hearing.  The Veteran submitted a notice of disagreement (NOD) with the portion of the decision that dealt with the rating for his defective hearing, but did not perfect the appeal following issuance of a May 1985 statement of the case (SOC).  See 38 C.F.R. §§ 20.200, 20. 202, 20.302 (setting forth requirements and time limits for perfecting an appeal).  Accordingly, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a rating decision becomes final, the earliest effective date for a claim for an increased rating can be no earlier than one year prior to the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

The Board notes that in May 1986, more than one year after issuance of the May 1985 SOC, the Veteran submitted what he characterized as a NOD "on the denial of service-connected for right ear condition [sic]."  In a June 1986 letter, VA correctly informed the Veteran that the appeal period had expired, and that he must submit new evidence showing that his disability had increased.  The Veteran did not respond to this letter within one year of the date of its mailing.  Therefore, this claim is deemed abandoned.  See 38 C.F.R. § 3.158.  

Because the record contains no formal or informal claim for an increased rating for the Veteran's mastoidectomy residuals between the May 1986 abandoned claim and his August 2006 claim for an increased rating, the effective date can be no earlier than August 25, 2005.  38 C.F.R. § 3.400(o).  

The Board also notes that the February 2007 rating decision and a November 2007 SOC mention the effective date provisions applicable to liberalizing laws with respect to the award of a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5296.  See 38 C.F.R. § 3.114.  The rating criteria under DC 5296 were in existence at the time of the October 1984 rating decision.  Thus, the grant of a rating under DC 5296 was not based on a liberalizing law.  Moreover, even when based on a liberalizing law, when the claim is reviewed at the request of a claimant more than a year after the effective date of the law, benefits may still not be authorized more than one year prior to the date of claim, which in this case was submitted on August 25, 2006.  See id.

In sum, the criteria for an effective date prior to August 25, 2005 for the award of the 30 percent rating for post-operative residuals of a right mastoidectomy are not satisfied.  As an earlier effective date must be denied as a matter of law based on facts that are not in dispute in terms of the date of filing of the claim, the benefit-of-the-doubt rule does not apply. See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to an effective date earlier than August 25, 2005 for a 30 percent rating assigned for service-connected post-operative residuals of a right mastoidectomy is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


